Citation Nr: 1752671	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-23 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to a rating in excess of 10 percent for service-connected right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 2002 to June 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2011 and August 2016 rating decisions of a Department of Veteran Affairs (VA) Regional Office (RO).  The matter of TDIU was previously remanded by another Veterans Law Judge (VLJ) in April 2015; it is now before the undersigned.

The issue of entitlement to service connection for left lower extremity radiculopathy secondary to service-connected low back disability has been raised by the record in an August 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The April 2015 Board remand directed, in pertinent part, that the AOJ secure the Veteran's complete service personnel and treatment records from his period of Reserve duty following active service.  In addition, the AOJ was to determine whether the Veteran had a vocational rehabilitation file and, if so, to secure a copy of that file and associate it with his record.  A review of the record shows that, while personnel records confirming the Veteran had been discharged from the Reserve in January 2012 were obtained, it does not appear that any copies of service treatment records for his Reserve service were secured, and there is nothing that indicates that such records do not exist or are unavailable.  Finally, the Board notes that, while there is a notation in the Veteran's Appeals Control and Locator System (VACOLS) indicating the Veteran had not applied for any vocational rehabilitation services, nothing in the Veteran's electronic claims file documents this finding.
Thus, corrective action is needed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board also notes that the Veteran has filed a timely notice of disagreement (NOD), from August 2017, appealing an August 2016 rating decision's assignment of a 10 percent rating for service-connected right lower extremity radiculopathy associated with low back disability.  However, a statement of the case (SOC) has not been issued in that matter.  Thus, corrective action is also needed here.  Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).  Crucially, the instant TDIU claim is inextricably intertwined with both that appeal and his pending claim (referred above) seeking service connection for left lower extremity radiculopathy.  Thus, the TDIU decision must be deferred pending resolution of those matters.  

Accordingly, the case is REMANDED for the following action:
 
1. Obtain complete copies of the Veteran's service treatment records (STRs) from his period of Reserve service following active duty (from 2005 to 2012).  The AOJ must document all efforts taken to secure such records as well as the reason for any unavailability encountered.

2. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal. 

3. The AOJ should document for the record the steps taken to determine whether the Veteran had initiated any claims for vocational rehabilitation benefits, and the ultimate findings of that inquiry.

4. Issue an appropriate Statement of the Case (SOC) addressing the Veteran's appeal seeking a higher initial rating for service-connected right lower extremity radiculopathy.  The Veteran and his representative must be afforded an opportunity to respond and perfect that appeal; if they do, the case should be returned to the Board for appellate review.

5. The AOJ should then also take all appropriate action to develop and adjudicate the referred issue of service connection for left lower extremity radiculopathy as secondary to service-connected low back disability, to include furnishing the appropriate notice regarding this claim.

6. Once all above steps have been completed, the AOJ should review the record and readjudicate the present TDIU claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC (SSOC), afford the Veteran and his representative an opportunity to respond, and return the case to the Board.
	
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

